                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,
                                                   Case No. 20-cv-1165-pp
       v.

MARK T. ANDERSON,

                   Defendant.


     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT (DKT. NO. 7)
                      AND DISMISSING CASE


       On July 29, 2020, the plaintiff filed a complaint seeking “to reduce to

judgment unpaid federal income tax assessments made against defendant

Mark T. Anderson.” Dkt. No. 1 at ¶1. The plaintiff alleges that the defendant’s

tax debts are liabilities under 26 U.S.C. §7402(a). Id. at ¶2. The defendant has

not responded. The Clerk of Court entered default on December 2, 2020. On

June 4, 2021, the plaintiff filed this motion for default judgment. Dkt. No. 7.

The court will grant the motion and dismiss the case.

I.     Entry of Default

       Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek entry of default based on the

opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the

court must assure itself that the defendant was aware of the suit and still did

not respond.


                                        1
      Federal Rule of Civil Procedure 4(e)(2)(A) permits a plaintiff to effect

service by “delivering a copy of the summons and complaint to the individual

personally.” On October 24, 2020, the plaintiff, through a process server,

personally served a copy of the summons and complaint on the defendant at

his 6826 West Capitol Drive address in Milwaukee. Dkt. No. 4. The court is

satisfied that service of process was proper.

II.   Plaintiff’s Motion for Default Judgment

      After the entry of default, the plaintiff may move for default judgment

under Rule 55(b). Fed. R. Civ. P. 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id. However,

“even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of damages

are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)).

A district court “must conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty. Id. Rule 55(b)(2) allows the district court to

conduct this inquiry through hearings or referrals, if necessary, to determine

the amount of damages. Fed. R. Civ. P. 55(b). Such proceedings are

unnecessary, however, if the “amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence or

in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting Dundee Cement

                                         2
Co. v Howard Pipe & Concrete Prods., Inc., 722 F2d 1319, 1323 (7th Cir.

1983)).

        The complaint, filed on behalf of the Internal Revenue Service, originally

sought “$375,262.91, plus interest and statutory additions that have accrued

and will continue to accrue thereon after July 24, 2020, until the judgment is

paid.” Dkt. No. 1 at 4, ¶3. The plaintiff alleged that the defendant owed this

amount based on the IRS’s assessments of federal income tax, penalty and

interest against the defendant for 2004, 2005 and 2006. Id. at ¶8. The plaintiff

included a chart demonstrating the breakdown of the total sum:1

                                                                              Balance of
        Tax     Date of Tax                    Penalty         Interest
                              Tax Assessed                                  Liability as of
        Year    Assessment                    Assessed         Assessed
                                                                            July 24, 2020.

         2004    2/22/2010    $    25,617    $ 5,123.40    $ 3,813.71      $50,083.11
                10/22/2012                   $ 6,239.02
                10/28/2013                                 $    4,634.62
                10/27/2014                                 $    1,295.16
                 11/2/2015                                 $    1,334.76
                10/31/2016                                 $    1,590.50

         2005    2/22/2010    $    51,294    $ 10,258.80   $ 13,356.62     $127,445.96
                10/22/2012                   $ 12,823.50
                10/28/2013                                 $   10,280.92
                10/27/2014                                 $    2,976.54
                 11/2/2015                                 $    3,126.82
                10/31/2016                                 $    3,761.53




1   This chart was recreated by the court.
                                              3
       2006    2/22/2010   $   81,504   $ 16,300.80   $ 17,558.19     $197,733.84
              10/22/2012                $ 20,208.00
              10/28/2013                              $   15,761.04
              10/27/2014                              $    4,574.48
               11/2/2015                              $    4,805.43
              10/31/2016                              $    5,814.72

                                                      TOTAL           $375,262.91

Id. at 2-3. The plaintiff asserted that the balance indicated in the last column

of the chart “includes assessments, payments, credits, lien and collection fees,

and accrued statutory interest (which compounded daily on the entire unpaid

balance from the date of the assessment through July 24, 2020).” Id. at 3. It

stated that the amount does not include any interest and statutory additions

that have accrued after July 24, 2020. Id. These tax assessments made by the

IRS are presumed correct. United States v. Fior D’Italia, Inc., 536 U.S. 238,

242-43 (2002).

      The plaintiff asserted that notices of the assessments made against the

defendant for the federal income tax years of 2004, 2005 and 2006 were given

to the defendant “on or about the dates of the assessments.” Dkt. No. 1 at ¶10.

It alleged that the defendant failed to pay the amounts owed for each of those

three years, making him liable for the amount requested. Id. at ¶¶11-12.

      In the motion for default judgment, the plaintiff asserts that the amount

owed as of May 23, 2021 was $382,872.43. Dkt. No. 8 at 4. The plaintiff has

attached the payoff calculator, which includes the interest and statutory

additions that accrued through May 23, 2021. Dkt. No. 9-2.



                                         4
       The court will grant the motion for default judgment. The court finds that

the defendant owes the plaintiff $382,872.43 plus interest and statutory

additions that have accrued since May 23, 2021.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for default judgment. Dkt. No.

7.

       The court ORDERS that the clerk must enter default judgment in favor

of the plaintiff and against the defendant in the amount of $382,872.43 plus

any and all interest and statutory additions that have accrued since May 23,

2021. The court ORDERS that this case is DISMISSED.

       Dated in Milwaukee, Wisconsin this 30th day of June, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        5
